      Case 1:17-cv-01898-AJN-JLC Document 128 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                       8/4/20
SOUTHERN DISTRICT OF NEW YORK


  Optima Media Group Limited, et al.,

                         Plaintiffs,
                                                                                 17-cv-1898 (AJN)
                 –v–
                                                                                       ORDER
  Bloomberg L.P., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       A bench trial is currently scheduled to begin in this matter on October 5, 2020. A final

pretrial conference is scheduled for September 2, 2020. Dkt. No. 127.

       Given continuing concerns regarding the COVID-19 pandemic and public safety,

proceeding in person on the scheduled trial date may not prove feasible. Several Judges in this

District have successfully used secure video conferencing platforms to conduct bench trials

remotely. See Ferring Pharm. Inc., et al. v. Serenity Pharm. LLC, et al. (Case No. 17-cv-9922-

CM, S.D.N.Y.); SEC v. Paulsen (Case No. 18-cv-6718-PGG, S.D.N.Y.); Financial Guaranty

Insurance Company v. The Putnam Advisory Company, LLC (Case No. 12-cv-7372-LJL

S.D.N.Y.).

       The parties are hereby ORDERED to meet, confer, and submit a joint letter to the Court

no later than August 15, 2020 regarding whether they are willing to conduct the bench trial

remotely. If so, the parties should include in their joint letter information regarding technologies

that would enable the Court and the litigants to proceed remotely.

       SO ORDERED.
    Case 1:17-cv-01898-AJN-JLC Document 128 Filed 08/04/20 Page 2 of 2




Dated: August 4, 2020
       New York, New York            ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
